Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Haoliang Chen on 12 January 2022.

The application has been amended as follows: 

1. (Currently amended) A signal receiving method, wherein the method comprises: 
receiving a time-domain signal sent by a sending device; 
replicating the time-domain signal to obtain N time-domain signals, wherein N is greater than or equal to 2 and is less than or equal to a total quantity of resource blocks (RB)s that are in a resource block group (RBG) and that correspond to the time-domain signal; 
configuring N window functions, wherein the N window functions are in a one-to-one correspondence with the N time-domain signals, wherein respective window lengths corresponding to the N window functions are all greater than or equal to 0 and are less than or equal to a length of a preset cyclic prefix (CP) of the time-domain signal, and wherein the respective window lengths corresponding to the N window functions are different; 

separately converting the N windowed time-domain signals to obtain N frequency-domain signals, wherein the RBs in the RBG all meet the following condition in the N frequency-domain signals: being arranged in sequence based on respective indexes, wherein the respective indexes refer to identifier indexes of the RBs in the RBG; 
determining an RB corresponding to an interference frequency, wherein the interference frequency refers to a frequency on which interference is generated; 
selecting one or more RBs from each of the N frequency-domain signals, wherein the one or more RBs selected from each of the N frequency-domain signals are different from RBs selected from another frequency-domain signal, and wherein a distance between RBs selected from a frequency-domain signal with a first window length and the RB corresponding to the interference frequency is less than a distance between RBs selected from a frequency-domain signal with a second window length and the RB corresponding to the interference frequency, wherein the first window length is longer than the second window length; and 
arranging the selected one or more RBs in sequence based on the respective indexes to obtain a target frequency-domain signal.  

2. (Currently amended) The method according to claim 1, wherein the determining an RB corresponding to an interference frequency comprises: 
identifying the respective indexes of the RBs in the RBG; 
determining, based on the respective indexes, RBs not configured in the RBG, wherein the RBs not configured in the RBG comprise an RB corresponding to a missing index between a minimum index 
determining the RBs not configured in the RBG as RBs corresponding to the interference frequency.  

4. (Currently amended) The method according to claim 1, wherein the arranging the selected one or more RBs in sequence based on the respective indexes to obtain a target frequency-domain signal comprises: 
arranging RBs other than the RB corresponding to the interference frequency in sequence based on the respective indexes to obtain the target frequency-domain signal.  

5. (Currently amended) The method according to claim 1, wherein the arranging the selected one or more RBs in sequence based on the respective indexes comprises: 
when an interference strength corresponding to the interference frequency is greater than a preset threshold, arranging, in sequence based on the respective indexes, the RB corresponding to the interference frequency and an RB other than an RB adjacent to the RB corresponding to the interference frequency to obtain the target frequency-domain signal.  

7. (Currently amended) A signal receiving apparatus, wherein the apparatus comprises: 
at least one processor; and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
receive a time-domain signal sent by a sending device; 

configure N window functions, wherein the N window functions are in a one-to-one correspondence with the N time-domain signals, wherein respective window lengths corresponding to the N window functions are all greater than or equal to 0 and are less than or equal to a length of a preset cyclic prefix (CP) of the time-domain signal, and wherein the respective window lengths corresponding to the N window functions are different; 
perform an operation on each of the N time-domain signals based on a corresponding window function to obtain N windowed time-domain signals; 
separately convert the N windowed time-domain signals to obtain N frequency-domain signals, wherein the RBs in the RBG all meet the following condition in the N frequency-domain signals: being arranged in sequence based on respective indexes, wherein the respective indexes refer to identifier indexes of the RBs in the RBG; 
determine an RB corresponding to an interference frequency, wherein the interference frequency refers to a frequency on which interference is generated; 
select one or more RBs from each of the N frequency-domain signals, wherein the one or more RBs selected from each of the N frequency-domain signals are different from RBs selected from another frequency-domain signal, and wherein a distance between RBs selected from a frequency-domain signal with a first window length and the RB corresponding to the interference frequency is less than a distance between RBs selected from a frequency-domain signal with a second window length and the RB corresponding to the interference frequency, wherein the first window length is longer than the second window length; and 
the respective indexes to obtain a target frequency-domain signal.  

8. (Currently amended) The apparatus according to claim 7, wherein the programming instructions instruct the at least one processor to: 
identify the respective indexes of the RBs in the RBG; 
determine, based on the respective indexes, RBs not configured in the RBG, wherein the RBs not configured in the RBG comprise an RB corresponding to a missing index between a minimum index and a maximum index in the indexes, an RB corresponding to an index being a minimum index minus 1, and an RB corresponding to an index being a maximum index plus 1; and 
determine the RBs not configured in the RBG as the RB corresponding to the interference frequency.  

10. (Currently amended) The apparatus according to claim 7, wherein the programming instructions instruct the at least one processor to: 
arrange RBs other than the RB corresponding to the interference frequency in sequence based on the respective indexes to obtain the target frequency-domain signal.  

11. (Currently amended) The apparatus according to claim 7, wherein the programming instructions instruct the at least one processor to: 
when an interference strength corresponding to the interference frequency is greater than a preset threshold, arrange, in sequence based on the respective indexes, the RB corresponding to the interference frequency and an RB other than an RB adjacent to the RB corresponding to the interference frequency to obtain the target frequency-domain signal.  


receiving a time-domain signal sent by a sending device; 
replicating the time-domain signal to obtain N time-domain signals, wherein N is greater than or equal to 2 and is less than or equal to a total quantity of resource blocks (RB)s that are in a resource block group (RBG) and that correspond to the time-domain signal; 
configuring N window functions, wherein the N window functions are in a one-to-one correspondence with the N time-domain signals, wherein respective window lengths corresponding to the N window functions are all greater than or equal to 0 and are less than or equal to a length of a preset cyclic prefix (CP) of the time-domain signal, and wherein the respective window lengths corresponding to the N window functions are different; 
performing an operation on each of the N time-domain signals based on a corresponding window function to obtain N windowed time-domain signals; 
separately converting the N windowed time-domain signals to obtain N frequency-domain signals, wherein the RBs in the RBG all meet the following condition in the N frequency-domain signals: being arranged in sequence based on respective indexes, wherein the respective indexes refer to identifier indexes of the RBs in the RBG; 
determining an RB corresponding to an interference frequency, wherein the interference frequency refers to a frequency on which interference is generated; 
selecting one or more RBs from each of the N frequency-domain signals, wherein the one or more RBs selected from each of the N frequency-domain signals are different from RBs selected from another frequency-domain signal, and wherein a distance between RBs selected from a frequency-domain signal with a first window length and the RB corresponding to the interference frequency is less 
arranging the selected one or more RBs in sequence based on the respective indexes to obtain a target frequency-domain signal.  

14. (Currently amended) The non-transitory computer-readable storage medium according to claim 13, wherein the determining an RB corresponding to an interference frequency comprises: 
identifying the respective indexes of the RBs in the RBG; 
determining, based on the respective indexes, RBs not configured in the RBG, wherein the RBs not configured in the RBG comprise an RB corresponding to a missing index between a minimum index and a maximum index in the indexes, an RB corresponding to an index being a minimum index minus 1, and an RB corresponding to an index being a maximum index plus 1; and 
determining the RBs not configured in the RBG as RBs corresponding to the interference frequency.  

16. (Currently amended) The non-transitory computer-readable storage medium according to claim 13, wherein the arranging the selected one or more RBs in sequence based on the respective indexes to obtain a target frequency-domain signal specifically comprises: 
arranging RBs other than the RB corresponding to the interference frequency in sequence based on the respective indexes to obtain the target frequency-domain signal.  

17. (Currently amended) The non-transitory computer-readable storage medium according to claim 13, wherein the arranging the selected one or more RBs in sequence based on the respective indexes specifically comprises: 
the respective indexes, the RB corresponding to the interference frequency and an RB other than an RB adjacent to the RB corresponding to the interference frequency to obtain the target frequency-domain signal.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest in the context of the claims the time-domain windowing process performed on N replications of a received time-domain signal using respective window functions with respectively different window lengths, followed by frequency domain conversion of the windowed signals, determination of a resource block corresponding to an interference frequency, and the selection and arrangement of resource blocks from the frequency domain signals, with processed with specifically varying window lengths, in accord with respective indexes.
While the prior art of record does teach that it is known to use windowing techniques to process a received signal in order to resolve artifacts in that signal, the art of record differs in respect to the specific techniques as claimed in the independent claims.
For example, Short et al. (US 2014/0079248) teaches a system in which received time domain signals are broken down into sets of windowed samples, processed in the frequency domain, and then reconstructed. These signal subset are not duplicates, however.
Kawauchi (US 2007/0177685) teaches a system in which a received signal is segmented for windowing to perform an equalization process, but here the windowing is based on symbol boundaries and the signal segments are not copies of each other.

Renfors et al. (M. Renfors et al., "Efficient fast-convolution implementation of filtered CP-OFDM waveform processing for 5G", IEEE Journal on Selected Areas in Communications (Special Issue on Deployment Issues and Performance Challenges for 5G), vol. 35, no. 6, pp. 1309-1326, 2017) describes a method for processing resource blocks to eliminate interference leakage between resource blocks, but this system does not use windowing as described in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        
1/12/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466